Grant, J.
The plaintiff's horse was killed by a train of the defendant near a station called Seney, in the county of Schoolcraft. The point where the horse was killed was between 300 and 400 feet east of the east switch at the station. The liability is founded upon the failure to fence its road as required by the statute.
Seney is a place of about 300 inhabitants. Neither the highways, the railroad, nor any land in the vicinity is fenced, except a few gardens. One of the principal highways runs parallel with the railroad, immediately on the-north of it, and occupies a part of the defendant's right, of way. Plaintiff was in the habit of turning his horse-loose at night, about a quarter of a mile south of the station grounds, aad did so on the night before he was. killed. The- court submitted the question to the jury to-•determine whether the place was within the depot or station grounds; saying to them that no specific limits hadi. been designated, and that no depot or station grounds had! been set apart and clearly defined, by the railroad company, *600except in so far as the siding, switches, sheds, and other buildings, and the use made of them, might indicate.
This case is ruled by McGrath v. Railroad Co., 57 Mich. 555. That case and this differ substantially, in their facts, in only this: In the former case the animal went upon the track inside the limits of the east and west switches, while in the present case the animal entered upon the track outside of the eastern switch. There was no dispute in either case about the facts. In this case, near the eastern switch are located coal sheds, with a side track leading to them. Opposite the coal sheds is another side track. It is conclusively established by the evidence that the use of the main track, where the horse entered, and for some distance beyond, is required for switching purposes. In order to back cars upon either side track, it is necessary to run trains for that distance upon the main track. Station grounds cannot be limited to the territory within the switches. Train men, in side-tracking trains, would be obliged, oftentimes, to pass from their trains several hundred feet, to reach the switch. Cattle-guards within that space would be inconvenient, if not unsafe. It must therefore be held that at least as much of the track and grounds outside of the switches as is required .and is in actual use for reaching these side tracks is a part of the station grounds, to which the statutory requirement to fence does not apply. A railroad company is not required to make a formal separation or dedication of its station grounds, nor to put up notices of their limits, especially in a new and unsettled country. Undoubtedly, if the animal had gone upon the track beyond the yard limits, and from there had entered the yard limits, where it was killed, the company would have been liable.
Judgment reversed, and no new trial ordered.
The other Justices concurred.